Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claims 1-21 have been examined.
Examiner’s Notes
Examiner notes that after an exhaustive search claims 5-7, 12-14 and 19-21 are considered to contain allowable subject matter.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 2, 4, 8, 9, 11, 15, 16, 18 are rejected under 35 U.S.C. 103 as being unpatentable over Honda et al. (20210294950) in view of Yoshisawa et al. (CN 102044116 A) further in view of Harte et al. (20200358778). 
As per claims 1, 8, 15,

a communication interface communicatively coupled to the at least one processor (claim 22); and 
a memory storing computer-readable instructions that, when executed by the at least one processor, cause the computing platform to: receive first attribute data and a plurality of associated source elements for a plurality of users (par 57, 168) Honda discloses receiving data that is cross validated in order to build model using features; 
analyze the first attribute data using machine learning datasets (par 39); 
based on the analysis of the first attribute data, determine whether an anomaly is present in the first attribute data (par 109, 179); 
responsive determining that an anomaly is present in the first attribute data (par 39): 
transmit the notification to a computing device of a second user different from the first user (par 91); 
compare the data associated with the anomaly and the data associated with the first user to pre-stored rules (par 39); and
responsive to determining that an anomaly is not present in the first attribute data, receive and analyze additional attribute data (par 39).
Honda does not explicitly disclose:
generate a notification including data associated with the anomaly and data associated with a first user associated with the anomaly.
However, Yoshisawa discloses:

Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date to add Yoshisawa’s generate a notification including data associated with the anomaly and data associated with a first user associated with the anomaly to Honda’s arrangements for detecting anomalies and dynamically generating a response. One would be motivated to do this in order to automatically detect abnormal data while processing and analyzing user data (Yoshisawa par 5).
	Honda does not explicitly disclose:
	generate, based on the comparing, an instruction modifying access to one or more systems from which the plurality of associated source elements is received; and
transmit the generated instruction modifying access to the one or more systems from which the plurality of associated source elements is received to the one or more systems from which the plurality of source elements is received for execution.
However, Honda discloses:
 	generate, based on the comparing, an instruction modifying access to one or more systems from which the plurality of associated source elements is received (par 37); and
transmit the generated instruction modifying access to the one or more systems from which the plurality of associated source elements is received to the one or more 
Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date to add Harte’s generate, based on the comparing, an instruction modifying access to one or more systems from which the plurality of associated source elements is received; and transmit the generated instruction modifying access to the one or more systems from which the plurality of associated source elements is received to the one or more systems from which the plurality of source elements is received for execution. One would be motivated to do this in order provider a method and system to merchants in their efforts to prevent the unauthorized access to resources of a computing system, including the prevention of its use in an unauthorized manner (Harte par 5).
As per claim 2, 9, 16,
Honda discloses:
instructions that, when executed, cause the computing platform to: 
generate, based on the received historical data, a plurality of machine learning datasets for analyzing attribute data (par 32, 39).
Yoshisawa further discloses:
receive historical data related to a plurality of attributes, each attribute associated with a user and each attribute including a plurality of source elements  (par 184, 185). 
Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date to add Yoshisawa’s receive historical data related to a plurality of attributes, each attribute associated with a user and each attribute including a plurality of source elements to Honda’s arrangements for detecting anomalies and dynamically 
	As per claims 4, 11, 18,
	Honda discloses:
the generated notification does not include raw data including values associated with the plurality of associated source elements associated with the first attribute (par 91).
Claims 3, 10, 17 rejected under 35 U.S.C. 103 as being unpatentable over Honda et al. (20210294950) in view of Yoshisawa et al. (CN 102044116 A) further in view of Harte et al. (20200358778) further in view of Fox et al. (20190378348). 
As per claims 3, 10, 17,
The Honda, Yoshisawa and Harte combination discloses the claimed invention as in claims 1, 8, 15. The combination does not explicitly disclose:
the second user is a supervisor of the first user. 
However, Fox discloses the second user is a supervisor of the first user (par 96) Fox discloses activity data from a user is transmitted to that user’s manager on a different system.
Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date to add Fox’s second user is a supervisor of the first user to Honda’s arrangements for detecting anomalies and dynamically generating a response. One would be motivated to do this in order to tract activities of users and to collect activity data of users executing tasks (Fox par 1). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALVIN L BROWN whose telephone number is (571)270-5109. The examiner can normally be reached Mon - Fri 8:00AM - 5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abhishek Vyas can be reached on (571) 270-1836. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALVIN L BROWN/           Primary Examiner, Art Unit 3621